

116 S3541 IS: To modify requirements relating to small business disaster loans made in response to COVID–19, and for other purposes.
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3541IN THE SENATE OF THE UNITED STATESMarch 19, 2020Mr. Schumer (for Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo modify requirements relating to small business disaster loans made in response to COVID–19, and for other purposes.1.Disaster loans related to COVID–19With respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19—(1)the Small Business Administration may forgive the outstanding principal balance of the loan if the borrower maintains all of its employees at full pay and full benefits throughout the duration of the emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19);(2)the maximum loan amount shall be $10,000,000; and(3)the requirement that the borrower demonstrate that it is unable to obtain credit elsewhere is waived.